DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, filed 9/12/2022, with respect to claims 2-21 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 2-21 has been withdrawn. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10,986,519. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions deal with a method for transmitting a request to a first base station to establish a connection; and in response to not receiving a correct response to establish the connection from the first base station: performing a cell reselection resulting in selection of a second base station; and transmitting, from a remote unit, a failure report to the second base station, wherein the failure report comprises the parameters gathered during the connection establishment failure with the first base station and the parameters gathered in the idle mode (See table below).


Current application 17/205,994


2. (New) A method comprising: 

receiving, while in a connected mode, an indication to monitor parameters of failures during a connection establishment from an idle mode; 
















in response to receiving the indication to monitor parameters, transitioning from the connected mode to the idle mode; 

monitoring the parameters in the idle mode; transmitting a request to a first cellular network base station to establish a connection; and 

in response to not receiving a correct response to establish the connection from the first cellular network base station: 

performing a cell reselection resulting in selection of a second cellular network base station; and 

transmitting, from a remote unit, a failure report to the second cellular network base station, wherein the failure report comprises the parameters gathered during the connection establishment failure with the first cellular network base station and the parameters gathered in the idle mode.  


















3. (New) The method of claim 2, wherein the indication to monitor parameters in the idle mode is received in response to a likelihood of a rogue base station being in an area.  

4. (New) The method of claim 2, wherein the parameters monitored in the idle mode comprise a time in the idle mode during communication with the first base station.  

5. (New) The method of claim 2, wherein the parameters monitored in the idle mode comprise a time taken to enter a connected mode during communication with the first base station.  

6. (New) The method of claim 2, wherein the parameters monitored in the idle mode comprise a number of attempts to send a connected mode setup during communication with the first base station. 
 
7. (New) The method of claim 6, further comprising determining whether the number of attempts passes a predetermined threshold, and, in response to the number of attempts passing the predetermined threshold, determining that a correct response from the first base station is not received.  

8. (New) The method of claim 2, wherein the parameters monitored in the idle mode comprise a number of connection mode setup messages that fail due to timeout.  

9. (New) The method of claim 2, wherein the parameters monitored in the idle mode comprise a number of identity requests from the first base station requesting an international mobile subscriber identity.
  
10. (New) The method of claim 2, wherein the parameters monitored in the idle mode comprise a computed confidence level that the first base station is a rogue base station.  

11. (New) The method of claim 2, further comprising ignoring broadcasted system information from the first base station during performing the cell reselection.


12. (New) The method of claim 2, wherein not receiving a correct response from the first base station comprises determining a security key mismatch, a certificate failure, an authentication failure, a connection setup failure, or some combination thereof.  
13. (New) An apparatus comprising: a receiver that receives, while in a connected mode, an indication to monitor parameters of failures during a connection establishment from an idle mode; a processor that: in response to receiving the indication to monitor parameters, transitions from the connected mode to the idle mode; and monitors the parameters in the idle mode; and a transmitter that transmits a request to a first base station to establish a connection, wherein, in response to not receiving a correct response to establish the connection from the first base station: the processor performs a cell reselection resulting in selection of a second base station; and the transmitter transmits a failure report to the second base station, wherein the failure report comprises the parameters gathered during the connection establishment failure with the first base station and the parameters gathered in the idle mode.  
14. (New) The apparatus of claim 13, wherein the indication to monitor parameters in the idle mode is received in response to a likelihood of a rogue base station being in an area.  
15. (New) An apparatus comprising: a transmitter that transmits an indication to a remote unit in a connected mode for the remote unit to monitor parameters of failures during a connection establishment from an idle mode, wherein the remote unit, in response to receiving the indication to monitor parameters, transitions from the connected mode to the idle mode and monitors the parameters in the idle mode; a receiver that receives a failure report from the remote unit, wherein the failure report comprises the parameters gathered during a connection establishment failure with a base station and the parameters gathered in the idle mode; and a processor that identifies a rogue base station from the failure report, wherein the transmitter transmits an alarm identifying the rogue base station.  
16. (New) The apparatus of claim 15, wherein the alarm comprises an identifier of the rogue base station.  
17. (New) The apparatus of claim 15, wherein the indication to monitor parameters in the idle mode is transmitted in response to a likelihood of the rogue base station being in an area used by the remote unit.  
18. (New) The apparatus of claim 15, wherein the parameters monitored in the idle mode comprise a number of attempts to send a connected mode setup during communication with the rogue base station.  
19. (New) The apparatus of claim 15, wherein the parameters monitored in the idle mode comprise a number of connection mode setup messages that fail due to timeout.  
20. (New) The apparatus of claim 15, wherein the parameters monitored in the idle mode comprise a number of identity requests from the rogue base station requesting an international mobile subscriber identity of the remote unit.  
21. (New) The apparatus of claim 15, wherein the parameters monitored in the idle mode comprise a computed confidence level corresponding to the rogue base station.   



Patent: US 10,986,519


1. A method comprising: 
receiving, while in a connected mode, an indication to monitor parameters of failures during a connection establishment from an idle mode, and the parameters to monitor comprise: a time in the idle mode during communication with the first base station; a time taken to enter a connected mode during communication with the first base station; a number of attempts to send a connected mode setup during communication with the first base station; a number of connection mode setup messages that fail due to timeout; a number of identity requests from the first base station requesting an international mobile subscriber identity; a computed confidence level that the first base station is a rogue base station; or some combination thereof; 
in response to receiving the indication to monitor parameters, transitioning from the connected mode to the idle mode; 
monitoring the parameters in the idle mode; transmitting a request to a first base station to establish a connection; and 
in response to not receiving a correct response to establish the connection from the first base station: 
performing a cell reselection resulting in selection of a second base station; and 
transmitting, from a remote unit, a failure report to the second base station, wherein the failure report comprises the parameters gathered during the connection establishment failure with the first base station and the parameters gathered in the idle mode, 
and the parameters in the failure report comprise: the time in the idle mode during communication with the first base station; the time taken to enter a connected mode during communication with the first base station; the number of attempts to send a connected mode setup during communication with the first base station; the number of connection mode setup messages that fail due to timeout; the number of identity requests from the first base station requesting an international mobile subscriber identity; the computed confidence level that the first base station is a rogue base station; or some combination thereof.
2. The method of claim 1, wherein the indication to monitor parameters in the idle mode is received in response to a likelihood of a rogue base station being in an area.
3. The method of claim 1, wherein the parameters monitored in the idle mode comprise the time in the idle mode during communication with the first base station.
4. The method of claim 1, wherein the parameters monitored in the idle mode comprise the time taken to enter a connected mode during communication with the first base station.
5. The method of claim 1, wherein the parameters monitored in the idle mode comprise the number of attempts to send a connected mode setup during communication with the first base station.
6. The method of claim 5, further comprising determining whether the number of attempts passes a predetermined threshold, and, in response to the number of attempts passing the predetermined threshold, determining that a correct response from the first base station is not received.
7. The method of claim 1, wherein the parameters monitored in the idle mode comprise the number of connection mode setup messages that fail due to timeout.
8. The method of claim 1, wherein the parameters monitored in the idle mode comprise the number of identity requests from the first base station requesting an international mobile subscriber identity.
9. The method of claim 1, wherein the parameters monitored in the idle mode comprise the computed confidence level that the first base station is a rogue base station.
10. The method of claim 1, further comprising ignoring broadcasted system information from the first base station during performing the cell reselection.
11. The method of claim 1, wherein not receiving a correct response from the first base station comprises determining a security key mismatch, a certificate failure, an authentication failure, a connection setup failure, or some combination thereof.

12. An apparatus comprising: a receiver that receives, while in a connected mode, an indication to monitor parameters of failures during a connection establishment from an idle mode, and the parameters to monitor comprise: a time in the idle mode during communication with the first base station; a time taken to enter a connected mode during communication with the first base station; a number of attempts to send a connected mode setup during communication with the first base station; a number of connection mode setup messages that fail due to timeout; a number of identity requests from the first base station requesting an international mobile subscriber identity; a computed confidence level that the first base station is a rogue base station; or some combination thereof; a processor that: in response to receiving the indication to monitor parameters, transitions from the connected mode to the idle mode; and monitors the parameters in the idle mode; and a transmitter that transmits a request to a first base station to establish a connection, wherein, in response to not receiving a correct response to establish the connection from the first base station: the processor performs a cell reselection resulting in selection of a second base station; and the transmitter transmits a failure report to the second base station, wherein the failure report comprises the parameters gathered during the connection establishment failure with the first base station and the parameters gathered in the idle mode, and the parameters in the failure report comprise: the time in the idle mode during communication with the first base station; the time taken to enter a connected mode during communication with the first base station; the number of attempts to send a connected mode setup during communication with the first base station; the number of connection mode setup messages that fail due to timeout; the number of identity requests from the first base station requesting an international mobile subscriber identity; the computed confidence level that the first base station is a rogue base station; or some combination thereof.
13. A method comprising: transmitting an indication to a remote unit in a connected mode for the remote unit to monitor parameters of failures during a connection establishment from an idle mode, and the parameters to monitor comprise: a time in the idle mode during communication with the first base station; a time taken to enter a connected mode during communication with the first base station; a number of attempts to send a connected mode setup during communication with the first base station; a number of connection mode setup messages that fail due to timeout; a number of identity requests from the first base station requesting an international mobile sub scriber identity; a computed confidence level that the first base station is a rogue base station; or some combination thereof, wherein the remote unit, in response to receiving the indication to monitor parameters, transitions from the connected mode to the idle mode and monitors the parameters in the idle mode; receiving a failure report from the remote unit, wherein the failure report comprises the parameters gathered during a connection establishment failure with abase station and the parameters gathered in the idle mode, and the parameters in the failure report comprise: the time in the idle mode during communication with the first base station; the time taken to enter a connected mode during communication with the first base station; the number of attempts to send a connected mode setup during communication with the first base station; the number of connection mode setup messages that fail due to timeout; the number of identity requests from the first base station requesting an international mobile subscriber identity; the computed confidence level that the first base station is a rogue base station; or some combination thereof; identifying a rogue base station from the failure report; and transmitting an alarm identifying the rogue base station.
14. The method of claim 13, wherein the alarm comprises an identifier of the rogue base station.
15. The method of claim 13, wherein the indication to monitor parameters in the idle mode is transmitted in response to a likelihood of the rogue base station being in an area used by the remote unit.
16. The method of claim 13, wherein the parameters monitored in the idle mode comprise the time in the idle mode during communication with the rogue base station.
17. The method of claim 13, wherein the parameters monitored in the idle mode comprise the time taken to enter a connected mode during communication with the rogue base station.
18. The method of claim 13, wherein the parameters monitored in the idle mode comprise the number of attempts to send a connected mode setup during communication with the rogue base station.
19. The method of claim 13, wherein the parameters monitored in the idle mode comprise the number of connection mode setup messages that fail due to timeout.
20. The method of claim 13, wherein the parameters monitored in the idle mode comprise the number of identity requests from the rogue base station requesting an international mobile subscriber identity of the remote unit.
21. The method of claim 13, wherein the parameters monitored in the idle mode comprise the computed confidence level corresponding to the rogue base station.




Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS SMITH/Primary Examiner, Art Unit 2419